DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from claim 19 which is not present. For the purpose of applying prior art, claim 10 is presumed to have intended to depend from claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., Direct Ink Write 3D Printed Cellulose Nanofiber Aerogel Structures with Highly Deformable, Shape Recoverable, and Functionalizable Properties, ACS Sustainable Chemistry & Engineering 2018 6 (2), pg. 2011-2022 and accompanying supporting material S1-S17.
Li teaches cellulose nanofiber aerogels structures (abstract) where the aerogel is immersed in a PEDOT:PSS solution to form a PEDOT:PSS templated T-CNF aerogel (pg. 2013). PSS is an acidic conductive polymer. Li teaches that this aerogel was connected to a multimeter to illustrate the aerogel’s electromechanical properties during compression-release cycles (pg. 2013, S17). This corresponds to a pressure sensor.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., Direct Ink Write 3D Printed Cellulose Nanofiber Aerogel Structures with Highly Deformable, Shape Recoverable, and Functionalizable Properties, ACS Sustainable Chemistry & Engineering 2018 6 (2), pg. 2011-2022 and accompanying supporting material S1-S17 as evidenced by Khasim, Journal of electronic materials, Vol. 46, No. 7, 2017, pg. 4439-4447.
Li teaches cellulose nanofiber aerogels structures (abstract) where the aerogel is immersed in a PEDOT:PSS solution to form a PEDOT:PSS templated T-CNF aerogel (pg. 2013). PSS is an acidic conductive polymer. Li teaches that this aerogel was connected to a multimeter to illustrate the aerogel’s electromechanical properties during compression-release cycles (pg. 2013, S17). This corresponds to a pressure sensor.
Li teaches the PEDOT:PSS is 1.3 wt% PEDOT:PSS from Sigma-Aldrich (pg. 2012) which is a conductive grade having 0.5 wt% PEDOT and 0.8wt% PSS in water. See pg. 4440, “Materials and Chemicals” of Khasim. A ratio of 0.5:0.8 (PEDOT:PSS) corresponds to a ratio of 1:1.6 (PEDOT:PSS) and falls in the scope of the range in instant claim 4. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, Flexible highly specific capacitance aerogel electrodes based on cellulose nanofibers, carbon nanotubes and polyaniline, Electrochimica Acta 182 (2015) pg. 264-271.
Yang teaches aerogel electrodes based on cellulose nanofibers, carbon nanotubes, and polyaniline (abstract) where a CNF/MWCNT/PANI aerogel is formed (Fig. 1; pg. 266). Polyaniline is a conductive polymer. See instant specification, pg. 7, ¶ 36.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., Direct Ink Write 3D Printed Cellulose Nanofiber Aerogel Structures with Highly Deformable, Shape Recoverable, and Functionalizable Properties, ACS Sustainable Chemistry & Engineering 2018 6 (2), pg. 2011-2022 and accompanying supporting material S1-S17 as evidenced by Khasim, Journal of electronic materials, Vol. 46, No. 7, 2017, pg. 4439-4447.
Li teaches cellulose nanofiber aerogels structures (abstract) where the aerogel is immersed in a PEDOT:PSS solution to form a PEDOT:PSS templated T-CNF aerogel (pg. 2013). PSS is an acidic conductive polymer. Li teaches that this aerogel was connected to a multimeter to illustrate the aerogel’s electromechanical properties during compression-release cycles (pg. 2013, S17). This corresponds to a pressure sensor.
Li teaches the PEDOT:PSS is 1.3 wt% PEDOT:PSS from Sigma-Aldrich (pg. 2012) which is a conductive grade having 0.5 wt% PEDOT and 0.8wt% PSS in water. See pg. 4440, “Materials and Chemicals” of Khasim. A ratio of 0.5:0.8 (PEDOT:PSS) corresponds to a ratio of 1:1.6 (PEDOT:PSS). The ratio of Li evidenced by Khasim is close enough the range of instant claim 5 that 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art are the references discussed above. None of the references disclose the specific amount of cellulose nanofibrils required by claims 6-8. 
Claims 9-10 are allowed.
The closest prior art are the references cited to above, and additionally, Gong et al. (US 2018/0040806).
The references cited above do not disclose a sensor having a first polymer substrate having a first surface; a conducting layer comprising an aerogel as disclosed in the references, wherein the conducting layer is deposited on the first surface of the first polymer substrate had having a first end and second end; a first electrode at the first end of the conductive layer; a second electrode at the second end of the conducting layer; and a second polymer substrate deposited on the conducting layer. 
Gong teaches a porous electric generation material (abstract), comprising a structure as shown in Figure 1 of the reference. The generator is a multilayered stack structure comprising a first electrode 102 (on top); a second electrode 104 (on the bottom); a porous, electric generation layer 106 disposed between the first electrode 102 and the second electrode 104. The generator further includes a first reinforcing layer 108 disposed between the first electrode 102 and electric generation layer 106 and a second reinforcing layer 110 disposed between the second electrode 104 and the electric generation layer 106. The reinforcing layers are made of a flexible insulating material. See ¶36. The porous electric generation layer106 is made of a cellulose nanofibril aerogel/polydimethylsiloxane material (¶53). 
The structure of Gong is distinct from the sensor of claims 9-10 because, as shown in Figure 11 of the instant specification, in the sensor of instant claims 9-10 (100), the electrodes of the instant invention (130 and 140) are present between a first top layer of polymer substrate and a bottom layer of a polymer substrate (110 and 150), and on a left and right side (i.e. “end” as recited in the claims) of the aerogel (120):

    PNG
    media_image1.png
    316
    776
    media_image1.png
    Greyscale

See ¶40 of the instant specification. 
The structure of Gong shows two electrodes on the top and bottom portions of the sensor, with optional reinforcing layers directly under these two layers, and a porous material sandwiched in the center of the multilayer article:



    PNG
    media_image2.png
    317
    712
    media_image2.png
    Greyscale

As discussed above, the generator of Gong is a multilayered stack structure comprising a first electrode 102 (on top); a second electrode 104 (on the bottom); a porous, electric generation layer 106 disposed between the first electrode 102 and the second electrode 104. The generator further includes a first reinforcing layer 108 disposed between the first electrode 102 and electric generation layer 106 and a second reinforcing layer 110 disposed between the second electrode 104 and the electric generation layer 106. The reinforcing layers are made of a flexible insulating material. See ¶36. The porous electric generation layer106 is made of a cellulose nanobril aerogel/polydimethylsiloxane material (¶53). 
As shown in the Figures, the structures of the instant invention are distinct form Gong et al., which is the closest prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766